Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 4/19/22.  Claims 1-7 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiple et al (US 2013/0318766, previously cited) in view of Ishiduka (US 2003/0034145, previously cited).
Regarding claim 1, Kiple et al teaches a method of producing a casing (paragraph [0002], electronic device housing and methods for their assembly), the method comprising:
a first part forming step of forming a first part (fig 2-3, enclosure section 44/center section 120) by casting (paragraph [0043], casting), the first part including two plate portions connected to each other such that an angle between main surfaces of the two plate portions of the first part becomes 90° (fig 4, paragraph [0048], three sides of the five-sided outer periphery component, see planar region 120a and sidewall 120s, sidewalls may extend perpendicularly from planar region);
a second part forming step of forming a second part (paragraph [0087], any suitable number of sections, e.g., 2-5, note that more than 3 sections would suggest a top section, a bottom section, and multiple center sections, the multiple center sections meeting the claimed first part and second part) by casting (paragraph [0043], casting), the second part including two plate portions connected to each other such that an angle between main surfaces of the two plate portions of the second part becomes 90° (see above, where multiple center sections 120 are formed, fig 4, paragraph [0048], planar region 120a and sidewall 120s, sidewalls may extend perpendicularly from planar region);
a casing forming member assembling step of forming a casing forming member including three plate portions by assembling the first part formed in the first part forming step and the second part formed in the second part forming step (fig 2-4, paragraph [0048], center section forms three sides of the five-sided outer periphery component, having a tub shape formed by a planar region 120a, a first sidewall 120s, and a second sidewall, paragraph [0087], any number of sections, paragraph [0089], coupling the sections with coupling members); and
a casing forming step of forming a casing by using the casing forming member formed in the casing forming member assembling step (paragraph [0027], display 12 including cover glass 14 is coupled to the enclosure 16, the enclosure 16 and the cover glass 14 can at least partially house or enclose several internal components of the electronic device).
Kiple et al teaches the first part and the second part can be formed by casting, but is quiet to the steps of pouring molten metal into a cavity formed inside a first die including a first die portion and a second die portion, the cavity corresponding to the first part, the two main surfaces of the two plate portions of the first part being formed by only one of the first die portion and the second die portion, pouring the molten metal into a cavity formed inside a second die including a third die portion and a fourth die portion, the cavity corresponding to the second part, the two main surfaces of the two plate portions of the second part being formed by only one of the third die portion and the fourth die portion.
Ishiduka et al teaches that in portable electronic devices, including notebook computers, cellphones, etc, the housing is often made of light metal (e.g., aluminum alloy) and produced by die casting (paragraph [0004]), where dies define a cavity corresponding to the desired shape (paragraph [0004]).  Ishiduka et al discloses a first die portion 1a, a second die portion 1b, and a cavity 20 (fig 2).  Note that main surfaces of the part can be considered as being formed by only one of the portions (figs 3-4, note external surfaces of casting P1 formed by the cavity portion of die portion 1a).  Ishiduka et al teaches of a preliminary step of supplying a flowability improving material into the die which melts into the molten metal (paragraph [0009]).  Due to the improved flowability, it is possible to produce high-quality metal objects with thin walls (paragraph [0082]).
As Kiple et al is quiet to the specific steps of casting the first and second parts, it would have been obvious to one of ordinary skill in the art, to form said first and second parts by casting in the fashion of Ishiduka et al, including a preliminary step of injecting a flowability improving material, and then injecting molten metal into the die portions where the main surfaces are formed in only one of the die portions, as Ishiduka’s invention is similarly directed to forming housings of electronic devices and can form said housings with thin walls without suffering a defect resulting from poor flowability (paragraph [0008]).

Regarding claim 4, the combination teaches the molten metal is prepared by melting aluminum (Kiple, paragraph [0029], enclosure can be made from aluminum or other alloys, paragraph [0043], can be constructed by casting, Ishiduka, paragraph [0039], metal 30 may be aluminum, paragraph [0041], molten metal 30).

Regarding claim 5, the combination teaches the casing is a controller casing accommodating a control board (Kiple, abstract, electronic device housing, paragraph [0026], electronic device may be, but not limited to, cellular telephones, smartphones, laptop computers, desktop computers, etc, paragraph [0023], electrical circuitry and electronic circuit elements within the housing, paragraph [0100], circuit boards).

Regarding claim 7, Kiple et al teaches a method of producing a casing (paragraph [0002], electronic device housing and methods for their assembly), the method comprising:
a third part forming step of forming a third part (fig 2-3, enclosure section 44/center section 120) by casting (paragraph [0043], casting), the third part including two plate portions connected to each other such that an angle between main surfaces of the two plate portions of the third part becomes 90° (fig 4, paragraph [0048], three sides of the five-sided outer periphery component, see planar region 120a and sidewall 120s, sidewalls may extend perpendicularly from planar region);
a casing forming member assembling step of forming a casing forming member including three plate portions by using and assembling two third parts formed in the third part forming step (figs 2-4, paragraph [0048], center section forms three sides of the five-sided outer periphery component, having a tub shape formed by a planar region 120a, a first sidewall 120s, and a second sidewall, paragraph [0087], any number of sections, thereby suggesting multiple center sections, paragraph [0089], coupling the sections with coupling members), wherein the two third parts are formed by performing the third part forming step twice (suggested by Kiple as the center section can be formed from any number of sections, paragraph [0087], thereby suggesting forming multiple center sections from the same process, see MPEP 2144.04(VI)(B)); and
a casing forming step of forming a casing by using the casing forming member formed in the casing forming member assembling step (paragraph [0027], display 12 including cover glass 14 is coupled to the enclosure 16, the enclosure 16 and the cover glass 14 can at least partially house or enclose several internal components of the electronic device).
	Kiple et al teaches the third part can be formed by casting, but is quiet to the steps of pouring molten metal into a cavity formed inside a third die including a fifth die portion and a sixth die portion, the cavity corresponding to the third part, the two main surfaces of the two plate portions of the third part being formed by only one of the fifth die portion and the sixth die portion.
Ishiduka et al teaches that in portable electronic devices, including notebook computers, cellphones, etc, the housing is often made of light metal (e.g., aluminum alloy) and produced by die casting (paragraph [0004]), where dies define a cavity corresponding to the desired shape (paragraph [0004]).  Ishiduka et al discloses a first die portion 1a, a second die portion 1b, and a cavity 20 (fig 2).  Note that main surfaces of the part can be considered as being formed by only one of the portions (figs 3-4, note external surfaces of casting P1 formed by the cavity portion of die portion 1a).  Ishiduka et al teaches of a preliminary step of supplying a flowability improving material into the die which melts into the molten metal (paragraph [0009]).  Due to the improved flowability, it is possible to produce high-quality metal objects with thin walls (paragraph [0082]).
As Kiple et al is quiet to the specific steps of casting the third parts, it would have been obvious to one of ordinary skill in the art, to form said third parts by casting in the fashion of Ishiduka et al, including a preliminary step of injecting a flowability improving material, and then injecting molten metal into the die portions where the main surfaces are formed in only one of the die portions, as Ishiduka’s invention is similarly directed to forming housings of electronic devices and can form said housings with thin walls without suffering a defect resulting from poor flowability (paragraph [0008]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiple et al as modified by Ishiduka as applied to claim 1 above, and further in view of Maeda et al (JP 03-264320A, previously cited).
Regarding claim 2, the combination of Kiple et al as modified by Ishiduka fails to teach in the first part forming step, the cavity in the first die is formed such that an intersection line where the main surfaces of the two plate portions of the first part intersect with each other is located at a lowest position inside the first die; and in the second part forming step, the cavity in the second die is formed such that an intersection line where the main surfaces of the two plate portions of the second part intersect with each other is located at a lowest position inside the second die.
	Maeda et al teaches an injection molding die in which the angle formed by a product surface and a structural reference surface is perpendicular to each other (lines 36-42), and that the reference surface is tilted in the die cutting direction (lines 36-42), and the cavity is given a tilt angle (lines 36-42).  Figure 3 shows a right angled portion of the cavity given a tilt angle θ with respect to a horizontal plane, said right angled portion therefore located at a lowest position inside the die.  By doing so, the mold can be easily released without damaging the surface of the molded product (lines 45-48).
	It would have been obvious to one of ordinary skill in the art to modify the die portions of the combination of Kiple as modified by Ishiduka, such that a right angled molding surface of the cavity is tilted (therefore locating the right angled portion at the lowest portion of the die), so as to easily release the cast product without damaging the surface.

Regarding claim 3, the combination of Kiple et al as modified by Ishiduka and Maeda et al teaches wherein:
in the first part forming step, the cavity in the first die is provided such that the first part is formed inside the first die in such a posture that a direction in which one of the plate portions of the first part extends from the intersection line is inclined relative to a horizontal plane (Maeda et al, fig 1, lines 36-42, note that one of the surfaces of the right angled product is inclined relative to the horizontal plane by an angle θ); and
in the second part forming step, the cavity in the second die is provided such that the second part is formed inside the second die in such a posture that a direction in which one of the plate portions of the second part extends from the intersection line is inclined relative to the horizontal plane (see above, note combination of forming multiple center sections).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiple et al as modified by Ishiduka as applied to claim 5 above, and further in view of Bergvist et al (US 2019/0022862, previously cited).
Regarding claim 6, the combination teaches a control board (Kiple et al, paragraph [0026], electronic device not limited to smartphones and laptops, paragraph [0100], circuit boards), but is quiet to the control board configured to control a robot.
Bergvist et al teaches a controller (50) which may be used for controlling operation of a robot (100).  The controller (50) may be a handheld computer device, such as a tablet computer or smartphone (paragraph [0045]).  However, other types of controllers may be used as well, e.g., a stationary control terminal (paragraph [0045]).
	It would have been obvious to one of ordinary skill in the art to use the electronic device, such as a smartphone, of Kiple et al as a controller for a robot as disclosed in Bergvist et al, as Kiple et al is not limited to the type of electronic devices produced and that the electronic devices can perform multiple functions (paragraph [0026]).  Thus, the circuit board of the smartphone meets the limitation of a control board configured to control a robot.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

Response to Arguments
Applicant's arguments filed 4/19/22 have been fully considered but they are not persuasive.
Applicant argues on p.7 of the remarks that “Kiple does not disclose that the first part including the main surfaces that accurately form an angle of 90° and the second part including the main surfaces that accurately form an angle 90° are formed.”  Applicant notes that Kiple’s figure 2 illustrates that the subassembly 40 is formed by assembling the first enclosure section 42, the second enclosure section 44, and the third enclosure section 46, however, not clearly describing whether or not the adjacent outside surfaces of the subassembly 40 accurately intersect with each other at 90°.  Applicant further argues that Kiple does not describe that each of the first enclosure section 42, the second enclosure section 44, and the third enclosure section 46 is a member including two plate portions connected to each other such that the angle between the main surfaces of the two plate portions accurately becomes 90°.
The examiner disagrees.  The claim requires “the first part including two plate portions connected to each other such that an angle between main surfaces of the two plate portions of the first part becomes 90°” and “the second part including two plate portions connected to each other such that an angle between main surfaces of the two plate portions of the second part becomes 90°.”  The first part is met by center section 44 of Kiple (see fig 2).  The center section includes three plate portions, which is shown as the bottom plate portion of center section 44 and the two side walls of center section 44.  Kiple further goes on to describe that the center section forms three sides and is tub-shaped (paragraph [0048]), with a planar region 120a and sidewall 120s (fig 4, paragraph [0048]), where the sidewalls may extend perpendicularly from the planar region.  As the sidewalls extend perpendicularly from the planar region, the limitation of 90° is met.  Regarding the claimed second part, the rejection above is not referring to enclosure sections 42 and 46.  The rejection above notes that there may be any number of sections (not only a top, center, and bottom, e.g., 2-5 sections (paragraph [0094])), thus suggesting multiple center sections (for example, in a case of 4 sections, there would be a top section, two center sections, and a bottom section).  The second part would thus be shaped and formed similarly to the first part, thus similarly having sidewalls that extend perpendicularly from the planar region.
	Applicant argues, on p.8 of the remarks, that the subassembly in Kiple is assumed to be a small casing contrary to applicant’s relatively large casing, and that there is no problem if the angle between the adjacent outside surfaces is not accurately 90°.  Applicant further argues that since Kiple’s casing is small, the two main surfaces of the plate portions do not have to be formed by only one die, unlike claim 1.
	Applicant’s arguments are not commensurate in scope with the claims.  The claims do not require a specifically sized casing.  Furthermore, Kiple discloses the sidewall surfaces extend perpendicularly from the planar region, thus meeting the 90° limitation.  Although applicant argues that Kiple’s main surfaces do not have to be formed by only one die, Kiple does not teach away from doing so, as Kiple does not criticize, discredit, or otherwise discourage from doing so.  Ishiduka teaches a die casting method for housings of electronics appearing to show main surfaces formed from only one die (Ishiduka, figs 3-4, see P1, note the rightmost main surface in the drawings of P1 and the top and bottom side surfaces of P1 in figure 4 are defined by only the stationary die 1a).
	Applicant argues, on p.8 of the remarks, that Ishiduka does not describe where the angle between the main surfaces of the part formed by the forming is 90°.  Applicant argues that the combination of Kiple and Ishiduka do not disclose or suggest accurately forming an angle of 90°.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Ishiduka does not disclose the angle between the main surfaces of the part formed by the forming is 90°, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Note that in the combination, Kiple discloses a center section having sidewalls extending perpendicularly from the planar surface, thereby suggesting a 90° angle.  The center section can also be formed by casting.  Ishiduka die casts a similarly shaped electronics housing (fig 4, P1, note main surface to the right, and top and bottom side walls) with the shape of the sidewalls and main surface being defined by the stationary die 1a (fig 4).  The combination therefore suggests all of the limitations of the claim, where the shape of the sidewalls and main surface of Kiple (which extend perpendicularly from one another) are defined by the stationary die of a die casting apparatus.
	Applicant argues, on p.9 of the remarks, that the combination fails to disclose or suggest the features of claim 7 for reasons similar to claim 1.  Note that this has been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735